WALKER, Chief Justice.
This appeal was prosecuted from the County Court of Jefferson County at Law, Jefferson County.- The action was on an insurance policy in the principal sum of $185. Appellee plead for statutory damages and attorney’s fees in a sufficient amount to confer jurisdiction on the county court. Appellant replied by general demurrer, general denial, and certain special defenses. On trial to the court without a jury, judgment was for only the principal amount of the policy with interest, from which appellant duly prosecuted its appeal to this court.
We have examined all of appellant’s assignments of error and, on authority of Texas & N. O. v. Futch, Tex.Civ.App., 127 S.W.2d 1040, the judgment is affirmed without a written opinion.
On appellant’s proposition, advanced only under its general demurrer, appellee’s petition does not show on its face that appellant was a mutual assessment association, and therefore not liable for statutory damages and attorney’s fees, within the rule restated by this court in Mutual Life & Loan Ass’n v. Houston, 58 S.W.2d 1035, and authorities therein cited.
The judgment of the lower court is affirmed.